UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7219



VONNIE RAY BULLARD,

                                           Petitioner - Appellant,

          versus


WILLIAM R. BARKER, Superintendent, Sampson
County Prison Unit, Clinton, NC; MICHAEL
EASLEY, Attorney General of North Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.    Terrence W. Boyle, Chief
District Judge. (CA-96-370-5-BO)


Submitted:   June 21, 2001                  Decided:   July 3, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Susan Hubbard Pollitt, NORTH CAROLINA PRISONER LEGAL SERVICES,
INC., Raleigh, North Carolina, for Appellant.      Clarence Joe
DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vonnie Ray Bullard appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.   We therefore deny a certif-

icate of probable cause and dismiss in part, and affirm in part on

the reasoning of the district court.    See Bullard v. Barker, No.

CA-96-370-5-BO (E.D.N.C. Aug. 2, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                               AFFIRMED IN PART, DISMISSED IN PART




                                 2